DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
Applicant argued that, “Voss discloses a system for use with an inflatable device (i.e., convection blanket warmer 10) which includes an air output (i.e., an air supply mechanism 12) and a nozzle (i.e., end of hose 14). The end of hose 14 includes an annular protrusion 26 used to secure hose 14 within port 18, which the Office Action equates to the claimed "lip extending radially from the nozzle and configured to be received inside of a port of the inflatable device to retain the nozzle in the port of the inflatable device." However, the Office Action admits that Voss does not disclose the claimed feature "the lip having a non-circular shape around the nozzle." Instead, the Office Action refers to Sanders for this limitation. Without conceding the points raised by the Examiner, the Applicant has amended the claims to further define this feature: "the lip ... being formed by two flanges extending radially from opposing sides of the nozzle, each flange comprising a first portion having a front surface facing outward from the air output and a second portion bending away from the front surface toward the air output." Sanders discloses a coupler 300 on an end of a hand-actuated pump 100. The coupler includes locking members 305 (equated to the claimed "two flanges"). FIGS. 3c and 8a of Sanders are reproduced below. As can be seen above, locking members 305 are configured to receive corresponding flanges within a space made by the shape of the locking members 305. The locking members 305 do not include "a first portion having a front surface facing outward from the air output and a -8-48 second portion bending away from the front surface toward the air output, as recited by the amended claim. Particularly, there is no second portion which bends away from the front surface toward the air output.”
This is not found persuasive. The claim requires that each flange have a first portion facing away from the output and then a second portion bending toward the output. This does not require that the second portion be at less than a 90 degree angle to the first portion, or other language that prevents the side surfaces of the nozzle of Sanders from reading on this limitation. In Sanders, the top outward facing surface shown in Figure 3c where 305 is marked would be the first portion, while the outer surface at a 90 degree angle would be the second surface, (In Figure 3b, ‘305’ is marked on these side surfaces which would be the second portion). Thus Sanders continues to read on the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8, 11-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 4867230) in view of Sanders (US Patent Application Publication 20100290931).
Regarding claim 1, Voss teaches a system for use with an inflatable device comprising: an air output (Figure 1; 12); and a nozzle (Figure 1; at 22) at a distal end of the air output, wherein the nozzle comprises a lip (Figure 1; 26) extending radially from the nozzle and configured to be received inside of a port of the inflatable device to retain the nozzle in a port of the inflatable device (Column 3; lines 31-41). Voss does not teach the lip having a non-circular shape around the nozzle and being formed by two flanges extending radially from opposing sides of the nozzle, each flange comprising a first portion having a front surface facing outward from the air output and a second portion bending away from the front surface toward the air output. Sanders teaches the lip having a non-circular shape around the nozzle (Figure 3c; 305) and  being formed by two flanges  (Figures 3a-3c, 305) extending radially from opposing sides of the nozzle, each flange comprising a first portion having a front surface facing outward from the air output and a second portion bending away from the front surface toward the air output (Figures 3a-3c, the top outward facing surface shown in Figure 3c where 305 is marked would be the first portion, while the outer surface at a 90 degree angle would be the second surface, (In Figure 3b, ‘305’ is marked on these side surfaces which would be the second portion)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 2, Voss does not teach the lip comprises an oblong shape. Sanders teaches the lip comprises an oblong shape (Figure 3c; 305). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 3, Voss does not teach the lip is formed by at least one flange extending radially from the nozzle. Sanders teaches the lip is formed by at least one flange extending radially from the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
 Regarding claim 4, Voss does not teach the lip is formed by two flanges extending radially from opposing sides of the nozzle. Sanders teaches the lip is formed by two flanges extending radially from opposing sides of the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’ s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump.
 Regarding claim 5, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle and at least one connecting portion coupled between the two flanges, the connecting portion having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges on opposing sides of the nozzle (Figure 3c; 305 (top and bottom) and at least one connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges, the connecting portion having a smaller radial diameter around the nozzle than the flanges. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 6, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle, a first connecting portion coupled between the two flanges on a first side of the nozzle, and a second connecting portion coupled between the two flanges on a second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges (Figure 3c; 305 (top and bottom) on opposing sides of the nozzle, a first connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a first side of the nozzle, and a second connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 8, Voss teaches the inflatable device, wherein the inflatable device comprises: an inflatable body formed by atop sheet (Figure 1; at 28) and a bottom sheet (Figure 1; at 34) disposed beneath the top sheet to define a cavity configured to be inflated such that the top sheet forms a top wall of the cavity and the bottom sheet forms a bottom wall of the cavity; at least one port (Figure 1; at 18) having a port opening in fluid communication with the cavity and configured to provide inputted air for inflating the cavity, wherein the at least one port comprises an elastic member (Column 3; lines 31-41 “Hose 14 may be connected to inlet port 18 by any convenient means, such as a drawstring 24 or elastic band”) for adjusting a size of the port opening and is configured to engage with the lip of the air output (Column 3; lines 31-41 and Figure 1; 26). 
Regarding claim 11, Voss teaches the air output is an air pump (Figure 1; 12) having a hose (Figure 1; 14) extending from the air pump, and wherein the nozzle (Figure 1; 22) is at a distal end of the hose. 
Regarding claim 12, Voss teaches a patient positioning system comprising: an inflatable device comprising: at least one port (Figure 1; 18) having a port opening in fluid communication with a cavity to be inflated (Figure 1; cavity between 28 and 34 as shown) and configured to provide inputted air for inflating the cavity; and an air output (Figure 1; 12) comprising a nozzle (Figure 1; 18) at a distal end of the air output, wherein the nozzle comprises a lip (Figure 1; 26) extending radially from the nozzle and configured_to b¢ received within the port to retain the nozzle in the port of the inflatable device (Column 3; lines 31-41), and wherein the at least one port comprises an elastic member (Column 3; lines 31-41 “Hose 14 may be connected to inlet port 18 by any convenient means, such as a drawstring 24 or elastic band”) for adjusting a size of the port opening and is configured to engage with the lip of the air output. Voss does not teach the lip having a non- circular shape around the nozzle and being formed by two flanges extending radially from opposing sides of the nozzle, each flange comprising a front surface facing outward -3- 4856-1530-7531.1Atty. Dkt. No. 113963-0528 from the air output and a second surface bending away from the front surface toward the air output. Sanders teaches the lip having a non-circular shape around the nozzle (Figure 3c; 305) being formed by two flanges (Figures 3a-3c, 305) extending radially from opposing sides of the nozzle, each flange comprising a front surface facing outward -3- 4856-1530-7531.1Atty. Dkt. No. 113963-0528 from the air output and a second surface bending away from the front surface toward the air output (Figures 3a-3c, the top outward facing surface shown in Figure 3c where 305 is marked would be the first portion, while the outer surface at a 90 degree angle would be the second surface, (In Figure 3b, ‘305’ is marked on these side surfaces which would be the second portion)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non- circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 13, Voss does not teach the lip comprises an oblong shape. Sanders teaches the lip comprises an oblong shape (Figure 3c; 305). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 14, Voss does not teach the lip is formed by at least one flange extending radially from the nozzle. Sanders teaches the lip is formed by at least one flange extending radially from the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 15, Voss does not teach the lip is formed by two flanges extending radially from opposing sides of the nozzle. Sanders teaches the lip is formed by two flanges extending radially from opposing sides of the nozzle (Figure 3c; 305 (and nozzle under cover 315)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’ s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
 Regarding claim 16, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle and at least one connecting portion coupled between the two flanges, the connecting portion having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges on opposing sides of the nozzle (Figure 3c; 305 (top and bottom) and at least one connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges, the connecting portion having a smaller radial diameter around the nozzle than the flanges. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 17, Voss does not teach the lip is formed by the two flanges on opposing sides of the nozzle, a first connecting portion coupled between the two flanges on a first side of the nozzle, and a second connecting portion coupled between the two flanges ona second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. Sanders teaches the lip is formed by the two flanges (Figure 3c; 305 (top and bottom) on opposing sides of the nozzle, a first connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a first side of the nozzle, and a second connecting portion (Figure 3c; the connecting portions can be seen between the two flanges around and under the cover, see also Figure 3b) coupled between the two flanges on a second side of the nozzle, the connecting portions having a smaller radial diameter around the nozzle than the flanges. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non-circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 19, Voss teaches a method of using an inflatable device for turning and positioning a person on a support surface, comprising: placing above a supporting surface an inflatable device (Figure 1; 10) comprising at least one port (Figure 1; 18) having a port opening in fluid communication with a cavity (Figure 1; cavity between 28 and 34 as shown) to be inflated and configured to provide inputted air for inflating the cavity; and placing a patient above the inflatable device; adjusting the port opening to receive a nozzle (Figure 1; 22) of an air output (Figure 1; 12), wherein the nozzle comprises a lip (Figure 1; 26) extending radially from the nozzle and configured to be received within the port opening to retain the nozzle in the port of the inflatable device (Column 3; lines 31-41), and wherein the port comprises an elastic member (Column 3; lines 31-41 “Hose 14 may be connected to inlet port 18 by any convenient means, such as a drawstring 24 or elastic band”) for adjusting a size of the port opening and is configured to engage with the lip of the air output; and inflating the device using the air pump (Figure 1; as shown). Voss does not teach the lip having a non-circular shape around the nozzle and being formed by two flanges -4- 4856-1530-7531.1Atty. Dkt. No. 113963-0528 extending radially from opposing sides of the nozzle, each flange comprising a front surface facing outward from the air output and a second surface bending away from the front surface toward the air output. Sanders teaches the lip having a non-circular shape around the nozzle (Figure 3c; 305) and being formed by two flanges -4- 4856-1530-7531.1Atty. Dkt. No. 113963-0528 (Figures 3a-3c, 305) extending radially from opposing sides of the nozzle, each flange comprising a front surface facing outward from the air output and a second surface bending away from the front surface toward the air output (Figures 3a-3c, the top outward facing surface shown in Figure 3c where 305 is marked would be the first portion, while the outer surface at a 90 degree angle would be the second surface, (In Figure 3b, ‘305’ is marked on these side surfaces which would be the second portion)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be non- circular in order to allow it to lock to certain inflatable devices and expand the user of the pump. 
Regarding claim 20, Voss teaches using the device to change a position of the patient on the support surface (Figure 1, the device may be inflated and deflated thus changing the position of the person on the support surface).
Claim 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 4867230) in view of Sanders (US Patent Application Publication 20100290931) further in view of Schulte (US Patent 6347642). 
Regarding claim 7, Voss does not teach the lip is removable from the nozzle. Schulte teaches the lip is removable from the nozzle (Figure 2 shows an adapter with a lip (see 8, 9, 10) which can be removed from the air hose through slot 13). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be a removable adapter in order to allow different connections to different inflatable devices.
Regarding claim 18, Voss does not teach the lip is removable from the nozzle. Schulte teaches the lip is removable from the nozzle (Figure 2 shows an adapter with a lip (see 8, 9, 10) which can be removed from the air hose through slot 13). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the lip of Voss to be a removable adapter in order to allow different connections to different inflatable devices.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent  4867230) in view of Sanders (US Patent Application Publication 20100290931) further in view of Lewis (US Patent 10092470). 
Regarding claim 9, Voss does not teach the port further comprises at least one side handle connected adjacent the port opening. Lewis teaches the port further comprises at least one side handle connected adjacent the port opening (Figure 2a; handle 2150 bottom left is adjacent the port opening (at 2106)). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the device of Voss to include a handle next to the port in order to easily move the device.
Claims 10 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss (US Patent 4867230) in view of Sanders (US Patent Application Publication 20100290931) further in view of Kappel (US Patent 5632769). 
 Regarding claim 10, Voss does not teach the inflatable device further comprises at least one port sock, wherein the at least one port sock comprises a first open end coupled to the inflatable body in fluid communication with the cavity and a second open end at an extended position away from the inflatable body, wherein the at least one port is located at the second open end of the at least one port sock. Kappel teaches the inflatable device further comprises at least one port sock (Figure 2; 240), wherein the at least one port sock comprises a first open end coupled to the inflatable body in fluid communication with the cavity (Figure 2, bottom end of 240) and a second open end (2, top end of 240) at an extended position away from the inflatable body, wherein the at least one port is located at the second open end of the at least one port sock. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the port of Voss to be a port sock as in Kappel in order to allow for easier connection by the user between the inflatable device and pump using the increased flexibility and movability of the port.
Regarding claim 21, Kappel teaches the lip is configured such that the elastic member of the at least one port is engaged around the second portion bent away from the front surface, to prevent unintentional disengagement of the nozzle from the port opening (Figure 2; 240 and Column 4; lines 8-16 describe that the inlet port can be tightened around the nozzle by an elastic band, doing this would necessarily create an excess of material forming side pouches around the circumference of the nozzle which would engage the lips of Sanders to prevent disengagement). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the port of Voss to be a port sock as in Kappel in order to allow for easier connection by the user between the inflatable device and pump using the increased flexibility and movability of the port.
Regarding claim 22, Kappel teaches the lip is configured such that the elastic member of the at least one port is engaged around the second portion bent away from the front surface, to prevent unintentional disengagement of the nozzle from the port opening (Figure 2; 240 and Column 4; lines 8-16 describe that the inlet port can be tightened around the nozzle by an elastic band, doing this would necessarily create an excess of material forming side pouches around the circumference of the nozzle which would engage the lips of Sanders to prevent disengagement).. It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the port of Voss to be a port sock as in Kappel in order to allow for easier connection by the user between the inflatable device and pump using the increased flexibility and movability of the port.
Regarding claim 23, Kappel teaches the lip is configured such that the elastic member of the at least one port is engaged around the second portion bent away from the front surface, to prevent unintentional disengagement of the nozzle from the port opening (Figure 2; 240 and Column 4; lines 8-16 describe that the inlet port can be tightened around the nozzle by an elastic band, doing this would necessarily create an excess of material forming side pouches around the circumference of the nozzle which would engage the lips of Sanders to prevent disengagement). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the port of Voss to be a port sock as in Kappel in order to allow for easier connection by the user between the inflatable device and pump using the increased flexibility and movability of the port.
Regarding claim 24, Kappel teaches the at least one port sock comprises side pouches having a corresponding shape with the flanges of the lip, such that the nozzle is only capable of being positioned within the port sock with the flanges of the lip in the side pouches (Figure 2; 240 and Column 4; lines 8-16 describe that the inlet port can be tightened around the nozzle by an elastic band, doing this would necessarily create an excess of material forming side pouches around the circumference of the nozzle which would engage the lips of Sanders to prevent disengagement). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the port of Voss to be a port sock as in Kappel in order to allow for easier connection by the user between the inflatable device and pump using the increased flexibility and movability of the port.
Regarding claim 25, Kappel teaches the inflatable device further comprises at least one port sock (Figure 2; 240), wherein the at least one port sock comprises a first open end (Figure 2, bottom end of 240) coupled to the inflatable body in fluid communication with the cavity and a second open end (2, top end of 240) at an extended position away from the inflatable body, wherein the at least one port is located at the second open end of the at least one port sock, and -5- 4856-1530-7531.1Atty. Dkt. No. 113963-0528 wherein the at least one port sock comprises side pouches having a corresponding shape with the flanges of the lip, such that the nozzle is only capable of being positioned within the port sock with the flanges of the lip in the side pouches of the port sock (Figure 2; 240 and Column 4; lines 8-16 describe that the inlet port can be tightened around the nozzle by an elastic band, doing this would necessarily create an excess of material forming side pouches around the circumference of the nozzle which would engage the lips of Sanders to prevent disengagement). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the port of Voss to be a port sock as in Kappel in order to allow for easier connection by the user between the inflatable device and pump using the increased flexibility and movability of the port.
Regarding claim 26, Kappel teaches the inflatable device further comprises at least one port sock (Figure 2; 240), wherein the at least one port sock comprises a first open end (Figure 2, bottom end of 240) coupled to the inflatable body in fluid communication with the cavity and a second open end (2, top end of 240) at an extended position away from the inflatable body, wherein the at least one port is located at the second open end of the at least one port sock, and wherein the at least one port sock comprises side pouches having a corresponding shape with the flanges of the lip, such that the nozzle is only capable of being positioned within the port sock with the flanges of the lip in the side pouches of the port sock (Figure 2; 240 and Column 4; lines 8-16 describe that the inlet port can be tightened around the nozzle by an elastic band, doing this would necessarily create an excess of material forming side pouches around the circumference of the nozzle which would engage the lips of Sanders to prevent disengagement). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing date to modify the port of Voss to be a port sock as in Kappel in order to allow for easier connection by the user between the inflatable device and pump using the increased flexibility and movability of the port.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673